United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-593
Issued: August 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2012 appellant, through her attorney, timely appealed a November 2,
2011 merit decision of the Office of Workers’ Compensation Programs regarding her schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant sustained permanent impairment due to her August 31,
2005 employment injury.
FACTUAL HISTORY
This case was previously before the Board. By decision dated May 3, 2010, the Board
affirmed an April 17, 2009 OWCP decision terminating appellant’s compensation benefits.2 The
1

5 U.S.C. § 8101 et seq.

2

Docket No. 09-2029 (issued May 3, 2010).

Board found that OWCP met its burden of proof to terminate appellant’s medical and wage-loss
benefits effective April 13, 2008 on the grounds that the accepted left wrist condition of
tenosynovitis had resolved. Determinative weight was accorded to the opinion of the second
opinion specialist, Dr. Robert A. Smith, a Board-certified orthopedist. The Board further found
that the evidence did not establish that any other conditions, including a ligament tear, bilateral
median neuropathy, left radial neuropathy, left and vascular long thoracic neuritis and repetitive
strain injury of both upper extremities, were related to appellant’s federal employment. The facts
and history contained in the prior appeal are incorporated by reference.
In an August 13, 2010 report, Dr. Arthur F. Becan, an orthopedic surgeon, noted the
history of injury, presented examination findings and diagnosed cumulative and repetitive trauma
disorder, right carpal tunnel syndrome, left carpal tunnel syndrome, bilateral ulnar nerve
entrapment at elbows and right brachial plexus neuropathy. He opined that the August 31, 2005
work injury was the competent producing factor for appellant’s subjective and objective
findings.
Dr. Becan opined that maximum medical improvement was reached on
August 13, 2010. Under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides), Dr. Becan opined that
appellant had 16 percent impairment of the right upper extremity and five percent impairment of
the left upper extremity. Right arm impairment was comprised of 13 percent impairment of the
right brachial plexus and five percent impairment of the right ulnar nerve at elbow. Left arm
impairment was comprised of five percent impairment of ulnar nerve entrapment neuropathy at
the elbow.
On March 7, 2011 appellant claimed schedule award compensation.
In an April 3, 2011 report, an OWCP medical adviser noted the history of injury and his
review of the medical records. He noted deficiencies in Dr. Becan’s findings compared to other
examinations of record and concluded that there did not appear to be a clinical basis for ulnar
nerve entrapment in either arm as neither Dr. Becan’s examination nor Dr. Smith’s examination
indicated decreased sensation over the ulnar nerve distribution. The medical adviser also found
no evidence clinically or from the electromyogram (EMG) that there was brachial plexus
involvement. He stated that there was no basis to conclude this brachial plexus involvement was
based on mechanism of injury since repetitive activity would not be expected to result in brachial
plexus injury. The medical adviser noted that, while repetitive activity could result in ulnar or
median nerve compression, there was no evidence for those conditions based on the evaluation.
He opined that maximum medical improvement was reached on August 18, 2010 and that, based
on his evaluation, appellant had no impairment of the left arm based on the accepted condition of
left tenosynovitis of the wrist. The medical adviser noted that Dr. Becan did not recommend any
impairment for tenosynovitis of the wrist impairment in his August 13, 2010 evaluation. He
further noted that, as Dr. Becan’s evaluation took place four and a half years after Dr. Smith’s
examination, he would recommend appellant undergo another second opinion examination and
additional EMG/nerve conduction studies be obtained.
By decision dated April 8, 2011, OWCP denied appellant’s schedule award claim.
In an April 14, 2011 letter, appellant’s attorney requested an oral hearing, which was held
by video on August 17, 2011. Following the hearing, appellant submitted an August 26, 2011

2

report from Dr. Becan which amended his August 13, 2010 report to include one percent rating
for the accepted left wrist condition in addition to the five percent left ulnar rating, for a total left
upper extremity impairment rating of six percent. In a September 25, 2011 statement, appellant
indicated that prior to her work injury she had the same pain in both hands as she did on the date
of injury.
By decision November 2, 2011, an OWCP hearing representative affirmed the denial of
appellant’s schedule award claim.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.7 The Board notes that, before applying the
A.M.A., Guides, OWCP must determine whether the claimed impairment of a scheduled
member is causally related to the accepted work injury.8
ANALYSIS
OWCP accepted that appellant sustained left wrist tenosynovitis. The Board previously
affirmed OWCP’s termination of appellant’s compensation benefits effective April 13, 2008 on
the grounds that the weight of the medical evidence, as represented by the second opinion
examiner, Dr. Smith, reflected that the accepted left wrist tenosynvovitis condition had resolved.
The Board further found that appellant’s other nonaccepted upper extremity conditions were not
causally related to her federal employment.
3

20 C.F.R. § 10.404; 5 U.S.C. § 8017.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).

7

Veronica Williams, 56 ECAB 367, 370 (2005).

8

Michael S. Mina, 57 ECAB 379, 385 (2006).

3

Appellant requested schedule award compensation. She has the burden of proof to
establish that the condition for which a schedule award is being sought is causally related to her
employment.9
The Board finds that the medical evidence is not sufficient to establish permanent
impairment to appellant’s upper extremities due to her accepted left wrist tenosynvovitis
condition. Dr. Becan examined appellant on August 13, 2010. He noted that appellant’s current
conditions of cumulative and repetitive trauma disorder, right carpal tunnel syndrome, left carpal
tunnel syndrome, bilateral ulnar nerve entrapment at elbows, and right brachial plexus
neuropathy were due to the August 31, 2005 work injury. Dr. Becan provided insufficient
explanation or medical rationale as to how any of these conditions were causally related to the
employment injury.10 His subsequent report of August 26, 2011 failed to offer any additional
rationale or explanation as to why the accepted left wrist tenosynovitis persisted and caused
permanent impairment or how any of the other diagnosed conditions, which were not accepted,
were employment related. Dr. Becan’s subsequent report was based on his August 13, 2010
examination findings. His reports are insufficient to establish that the accepted left wrist
tenosynovitis, which was found to have resolved on April 13, 2008, caused any permanent
impairment. It is not established that the rated impairment is causally related to an accepted
work injury.
An OWCP medical adviser reviewed the medical evidence of record and found there was
no basis on which to issue a schedule award as the accepted conditions had resolved. He did not
find that there was any schedule impairment causally related to appellant’s accepted conditions.
Appellant did not submit any other medical evidence sufficient to establish a work-related
condition that caused physical impairment to a scheduled body member. She indicated in her
September 25, 2011 statement that she had similar pain in both upper extremities prior to
August 31, 2005. Counsel asserted that this should be considered to be a preexisting condition.
However, the Board has held that, where the claimant has not shown any permanent impairment
caused by the accepted occupational exposure, the claim is not ripe for consideration of any
preexisting impairment.11
On appeal, appellant’s attorney argues that Dr. Becan’s reports are sufficient to create a
conflict in medical evidence with the medical adviser. As discussed, Dr. Becan’s impairment
evaluations are of diminished probative value as he failed to provide a fully-rationalized medical
opinion explaining the issue of causal relationship of the diagnosed conditions to the August 31,
2005 employment injury. The injury was accepted for left wrist tenosynovitis that was found to
have resolved. Dr. Becan did not sufficiently explain how the claimed impairment arose from
the accepted work injury and his opinion is not sufficient to create a conflict in medical evidence
with the medical adviser. The need for detailed medical rationale is particularly important in a
9

Veronica Williams, supra note 7.

10

Where a claimant claims that a condition not accepted or approved by OWCP was due to an employment
injury, the claimant bears the burden of proof to establish that the condition is causally related to the employment
injury through the submission of rationalized medical evidence.
T.M., Docket No. 08-975 (issued
February 6, 2009).
11

Thomas P. Lavin, 57 ECAB 353 (2006).

4

situation such as this where OWCP found, and the Board previously affirmed, that all residuals
of the accepted conditions had ceased.
The medical evidence does not establish that appellant has permanent impairment to a
scheduled member of the body causally related to her accepted injury. Consequently appellant
has not established entitlement to a schedule award.
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 2, 2011 is affirmed.
Issued: August 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

